Citation Nr: 1418986	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  04-02 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUE

Entitlement to service connection for a left ankle disability.  


REPRESENTATION

Appellant (the Veteran) is represented by: Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Cramp, Counsel
INTRODUCTION

The Veteran had active service from May to September 1967.  

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2007 Order of the United States Court of Appeals for Veterans Claims (Veterans Court).  

The appeal originates from an October 2002 rating decision of the RO in New York, New York, more than 11 years ago.

In October 2005, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

In a decision dated in March 2006, the Board denied this issue.  The Veteran appealed the Board's decision to the Veterans Court.  In an Order dated in November 2007, pursuant to a Joint Motion for Remand, the Veterans Court vacated the Board's March 2006 decision and remanded this issue back to the Board for development as stipulated in the Joint Motion.  

In June 2008, the Board remanded this appeal for additional evidentiary development as requested.  The Board again remanded the claim, as requested, in March 2010 to address a request for another Board hearing.  

In correspondence dated November 21, 2011, the Veteran withdrew his request for another Board hearing.  

In reviewing this case the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to insure a total review of the evidence.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.

REMAND

A document on the Virtual VA system suggests that the Veteran may have applied for disability benefits from the Social Security Administration (SSA).  The document dated June 7, 2010 and characterized as "SHARE Print Screens" sets out payments received from SSA beginning in April 2008.  Under the category "Disability Onset Date" is recorded September 12, 2006.  While it is far from clear from this document that the payments are for Social Security disability, the date of entitlement of April 2008 is prior to the Veteran's 65th birthday, and therefore, it does not appear to represent retirement benefits.  Records held by SSA may be relevant to this appeal to the extent they pertain to the claimed left ankle disability.  

It is important for the Veteran to understand that in light of record in this case the Board believes is must obtain this record and get this calcification.

On remand, relevant records should be requested and, if they exist, obtained.  The Veteran himself is asked to submit these records (if such records exist). 

Accordingly, the case is REMANDED for the following action:

1.  Determine whether SSA is in possession of any relevant records regarding a disability award and obtain any relevant records.  

2.  Obtain a supplemental opinion from the examiner who conducted the September 4, 2008 examination and provided the September 24, 2008 opinion.  If the same physician is not available, obtain an opinion from another appropriate medical professional based on a review of the claims file.  If this individual determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  The claims folder must be made available to and reviewed by the individual providing the opinion.  

The opinion requested by the Board was whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that a current left ankle disability was caused by service from May to September 1967 with periods of active and inactive duty for training.  The examiner diagnosed a current left ankle sprain.  The opinion given was as follows: 

Evidence of old left ankle sprain in 1967 in service, which apparently was not aggravated until recently (2002) with X-rays still negative.  Therefore, in my opinion, it is unlikely that the patient's current left ankle condition is related to the old sprain in 1967 which apparently healed at that time, without residuals.

For VA purposes, the term "aggravated" has specific meaning.  It implies that there is a pre-existing chronic disability that was permanently worsened beyond its natural progress by a subsequent injury.  In this context, the examiner's finding that the 1967 sprain healed without residuals implies that there was no chronic disability and therefore directly conflicts with the finding that a chronic ankle disability was "aggravated" in 2002.  Under VA law, if there was no residual disability, there could be no aggravation.  Rather, there could only be a new and unrelated injury.  The Board understands that medical terminology does not necessarily adhere to VA law and regulations.  It is therefore important to obtain clarification on this matter.  

The examiner should address the following:

(1) Is it at least as likely as not that the 1967 left ankle sprain resulted in a chronic ankle disability?

(2) If a chronic ankle disability resulted from the 1967 sprain, describe the disability in terms of a diagnosis.  

(3) The examiner is asked to provide a rationale for each finding in terms of the evidence in this case, relevant medical treatises or articles, and in terms of generally accepted medical principles.  In other words, explain the factors that lead you to each conclusion.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

3.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the Veteran and his attorney should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).


